DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
Claims 6 and 12 each utilize the term “and/or” which for purposes of compact prosecution, under broadest reasonable interpretation (BRI), is being interpreted as the broader “or”.  The use of this “and/or” does not appear to generate any indefiniteness issues within these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6, 13-14, and 17-18 (and all other pending claims due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Each of these claims utilize the term “a trip” even though the term “a trip” had been used previously, thus leading to indefiniteness as to whether or not these are referring to the same trip (and if so, each subsequent use of “a trip” should instead be “the trip”) or if they are referring to different trips (and if so, each “trip” should be clearly differentiated from one another by using such terms as “a first trip” and “a second trip”, or the like).  For purposes of compact prosecution, each of these subsequent uses of “a trip” are being interpreted as being equivalent to “the trip” and/or “each trip”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable/obvious over Higgs.  Furthermore, Claims 2 and 16 are rejected under 35 USC 103 as being unpatentable/obvious over Higgs (as evidenced by and/or further in view of Official Notice).
Regarding Claims 1, 17, and 18 (each independent), Higgs discloses:
a method of operating a wireless communication device installed in a vehicle to transmit data indicative of trips made by the vehicle to a remote device, the wireless communication device including or being operatively connected to a position determining device, the method comprising: (per Claim 1) / a wireless communication device installable in a vehicle, comprising: (per Claim 17) / a non-transitory computer readable storage medium storing instructions that, when executed by at least one processor of a wireless communication device installed in a vehicle, cause the wireless communication device to (vehicle 114 and location aware unit 112; “A system and method allows a user to connect a mobile device, such as a smartphone, to a vehicle in order to track and record driving mileages incurred for a trip. Once a connection is established, the system and method automatically begins mileage tracking. Upon termination of the connection, the system and method sums up the tracked mileages to calculate a total mileage for the trip. The system and method then displays the total mileage for the trip to the user”, Abstract, “the mobile device 102 may transmit any or all of the trip data 120A-120C to a remote or external database 122 via a network 124 (e.g., a local area network, a wide area network, a mobile network, a wired or wireless network, a private network, etc.). Once received, the external database 122 may store and archive the data for further processing”, Column 6 Line 16-21, “program modules and routines (e.g., the application 418, the API 419, etc.) are stored in mass storage memory 416, loaded into system memory 414, and executed by a processor 402 or can be provided from computer program products that are stored in tangible computer-readable storage mediums (e.g., RAM, hard disk, optical/magnetic media, etc.)”, Column 9 Lines 37-43, “the mobile device 102 may use the location aware unit 112 to locate the position of the mobile device 102 and hence the position of the vehicle 114. Changes in the position of the mobile device 102 may be tracked to determine the total amount of miles driven by the vehicle 114. In general, the location aware unit 112 may use any suitable location awareness system such as global positioning system (GPS), cellular tower triangulation, Wi-Fi triangulation, etc. In some embodiments, the mobile device 102 may perform automatic tracking of driving mileages by using a location awareness system in the vehicle 114. For example, the vehicle 114 may be equipped with an on-board GPS unit which can track the position of the 
a processor (processor 402) arranged to: (per Claim 17 only)
determine/-ing an ignition state of the vehicle, wherein said ignition state includes at least an ignition 'on' state; (per Claims 1 and 17-18) (“a trip starts when the user turns on the vehicle 114, and finishes when the user shuts off the vehicle 114. Accordingly, once the user turns on the vehicle 114, the communication unit 110 of the mobile device 102 may communicate over the wireless link 116 with the on-board communication unit 118 to identify and connect to the vehicle 114 by using, for example, Bluetooth”, Column 4 Lines 5-13)
define/-ing a time window (i.e. the duration of each trip starting from when the vehicle turns on, the duration the vehicle is on until the vehicle is turned off, the duration the vehicle is on until the vehicle’s position stops moving, the duration the vehicle is on until the user submits trip information, the duration the vehicle is on until the end of each day if the trip information is automatically sent at that time, the duration of each trip starting from when the vehicle turns on until trip categorization rules swap between pre-entered working/non-working hours, the duration of each trip (which requires the vehicle to be ‘On’) as determined by a user and/or automatically by the system, etc.) based on a time at which the vehicle is determined to be in the ignition 'on' “For each trip, the total mileage incurred along with the date of the trip and the time duration of the trip are also displayed in the user interface 202”, Column 5 Lines 62-65, “The mobile device 102 may automatically categorize a given trip and store any tracked driving mileages accordingly. To accomplish this, the user may configure a set of trip categorization rules. For example, the user may define a set of working hours (e.g., between 9 AM and 5 PM) for a work day. Thus, if the user takes a trip during the set of working hours, then the trip may be categorized as a business trip. Accordingly, when the mobile device 102 connects to the vehicle 114 during the set of working hours, any mileages tracked during that time may be stored as part of the business trip data 120A. On the other hand, if the user takes a trip outside the set of working hours, then the trip may be categorized as a personal trip. As such, mileages tracked during times outside the set of working hours may be stored as part of the personal trip data 120B. Further, the user may define a time period just before and after the set of working hours (e.g., one hour before the start of the work day and one hour after the end of the work day). Any mileages tracked for trips taken during this time period may be assumed to be commute times and thus stored as part of the personal incidental trip data 120C. In some embodiments, tracked mileages for the first and last trip of the day may be stored as part of the personal incidental trip data 120C. Of course, the set of trip categorization rules may be adjusted according to any desired user preferences or requirements (e.g., multiple sets of working hours in a day, specific time periods for personal trips, weekends and holidays, etc.)”, Column 4 Line 56 to Column 5 Line 15)
(“if the user takes a trip during the set of working hours, then the trip may be categorized as a business trip. Accordingly, when the mobile device 102 connects to the vehicle 114 during the set of working hours, any mileages tracked during that time may be stored as part of the business trip data 120A. On the other hand, if the user takes a trip outside the set of working hours, then the trip may be categorized as a personal trip. As such, mileages tracked during times outside the set of working hours may be stored as part of the personal trip data 120B”, Column 4 Line 61 to Column 5 Line 3, “the user may issue a command (e.g., a button press, a voice command, etc.) via the user interface 108, to indicate that the current business trip is to be split into a new personal trip. Upon receiving the command, the mobile device 102 may terminate mileage tracking on the current business trip by saving all the tracked mileages so far as part of the business trip data 120A. The mobile device 102 may then commence mileage tracking on the new personal trip by saving all ensuing tracked mileages as part of the personal trip data 120B”, Column 5 Lines 21-30, “Alternatively or additionally, for each trip, the user may specify the type of trip before mileage tracking begins for each trip”, Column 5 Lines 31-33, “In some embodiments, the mobile device 102 may simply track mileages for each trip and then allow the user to specify the type of trip at a later time. For example, the user may manually categorize each stored trip at the end of each day”, Column 5 Lines 37-40, “as more and more trips are 
periodically transmitting a position of the vehicle during a trip to the remote device when the trip is not assigned as a ‘private’ trip; (per Claims 1 and 18) / the wireless communication device including or being operatively connected to a position determining device (location aware unit 112, “the mobile device 102 may use the location aware unit 112 to locate the position of the mobile device 102 and hence the position of the vehicle 114. Changes in the position of the mobile device 102 may be tracked to determine the total amount of miles driven by the vehicle 114. In general, the location aware unit 112 may use any suitable location awareness system such as global positioning system (GPS), cellular tower triangulation, Wi-Fi triangulation, etc. In some embodiments, the mobile device 102 may perform automatic tracking of driving mileages by using a location awareness system in the vehicle 114. For example, the vehicle 114 may be equipped with an on-board GPS unit which can track the position of the vehicle 114 and then relay the tracking information back to the mobile device 102 via the wireless link 116”, Column 3 Line 55 to Column 4 Line 3), the wireless communication device being arranged to periodically transmit the position of the vehicle during a trip to the remote device when the trip is not assigned as a 'private' trip (per Claim 17) (“the location aware unit 112 in the mobile device 102 may transmit “ping” signals periodically (e.g., every few seconds) to locate the position of the mobile device 102 and hence the position of the vehicle 114 that is connected to the mobile device 102. Each pinged signal is logged and )
generate/-ing a message, at least for trips of the first type, indicating the type assigned to the trip; and (per Claims 1 and 17-18) (“With continued reference to FIG. 1, after viewing or reviewing the trip data 120A-120C stored in the memory 106, the user may submit the trip data 120A-120C for reporting purposes. For example, the user may submit the business trip data 120A for tax or reimbursement purposes. Accordingly, the mobile device 102 may transmit any or all of the trip data 120A-120C to a remote or external database 122 via a network 124 (e.g., a local area network, a wide area network, a mobile network, a wired or wireless network, a private network, etc.). Once received, the external database 122 may store and archive the data for further processing”, Column 6 Lines 10-21)
wirelessly transmitting the generated message to the remote device. (per Claims 1 and 18) / the wireless communication device further comprising a wireless transmitter configured to communicate with a remote device, wherein the wireless transmitter is arranged to wirelessly transmit the generated message to the remote device. (per Claim 17) (“the mobile device 
While Higgs fully discloses each and every element of the claimed invention with regards to the independent claims presented above, Examiner acknowledges that the citations utilized involve more than one “embodiment” within Higgs, and as such, these rejections are considered made under 35 USC 103 rather than 35 USC 102, wherein one of ordinary skill in the art at the time of filing would find it obvious to employ any combination of embodiments within the same disclosure of Higgs for the various reasons either provided by Higgs and/or are obvious design choices in view of Higgs, particularly in view of the following citation of Higgs: “the figures depict preferred embodiments of a system for automatically tracking driving mileages using mobile devices for purposes of illustration only. One skilled in the art will readily recognize from the following discussion that alternative embodiments of the structures and methods illustrated herein may be employed without departing from the principles described herein. Upon reading this disclosure, those of skill in the art will appreciate still additional alternative structural and functional designs for a system and a process for automatically tracking driving mileages using mobile devices through the disclosed principles herein. Thus, while particular embodiments and applications have been illustrated and described, it is to be understood that the disclosed .
Regarding Claim 2, Higgs renders obvious the method of Claim 1, and Higgs further discloses that the wireless communication device is communicably connected to an ignition switch of the vehicle, and wherein said determining an ignition 'on' state comprises receiving a signal from the ignition switch indicating the ignition state of the vehicle (“a trip starts when the user turns on the vehicle 114, and finishes when the user shuts off the vehicle 114. Accordingly, once the user turns on the vehicle 114, the communication unit 110 of the mobile device 102 may communicate over the wireless link 116 with the on-board communication unit 118 to identify and connect to the vehicle 114 by using, for example, Bluetooth”, Column 4 Lines 5-13).  While Higgs does not specifically state that the turning on and shutting off is determined by specifically receiving a signal from an ignition switch, one of ordinary skill in the art at the time of filing would find this obvious in view of Higgs’ determining the start and finish to a trip based on when a user “turns on the vehicle” and “shuts off the vehicle”, respectively, as per the provided citation above.  Office further takes Official Notice that determining an ignition 'on' state by receiving a signal from an ignition switch is certainly old and well known in the art.
Regarding Claim 4, Higgs renders obvious the method of Claim 1, and Higgs further discloses determining the start and end of trips made by the vehicle. (“Once a connection is established, the system and method automatically begins mileage tracking”, Abstract, “a trip starts when the user turns on the vehicle 114, and finishes when the user shuts off the vehicle 114. Accordingly, once the user turns on the vehicle 114, the communication unit 110 of the mobile device 102 may communicate over the wireless link 116 with the on-board communication unit 
Regarding Claim 5, Higgs renders obvious the method of Claim 4, and Higgs further discloses that a new trip is determined to have started when the ignition state is determined to transition to the ignition 'on' state and remains in the ignition 'on' state for more than a predetermined period of time. (see citations above with reference to Claim 4, wherein the predetermined time is the time duration following the vehicle being turned on, for the Bluetooth pairing between the mobile device and the vehicle, plus the time duration it takes to receive the first location “ping” received as trip data from the location aware unit 112, and optionally, plus the time it takes for the user to specify their trip type if this is not done automatically)
Regarding Claim 6, Higgs renders obvious the method of Claim 4, and Higgs further discloses a trip is determined to have ended when the vehicle remains stationary for more than a predetermined period of time (“the vehicle 114 may travel negligible distances between some successive pinged signals. As such, some of these pinged signals may not be stored as part of the trip data 120 if the mobile device 102 determines that the distance traveled between some of these pinged signals is zero”, Column 4 Lines 37-42, wherein the trip data will no longer include any new data when the distance between “pings” becomes zero (i.e. vehicle stationary)) and/or (“At the end of the trip, the user shuts off the vehicle 114 and the connection between the mobile device 102 and the vehicle 114 is terminated. Afterward, the mobile device 102 may analyze the trip data 120 in the memory 106 by summing up the distance (or miles driven) between each pinged signal to calculate a total distance (or total number of miles driven) for the trip. In this manner, the mobile device 102 automatically tracks and records driving mileages incurred for the trip”, Column 4 Lines 22-30, wherein the predetermined time is the time it takes for the mobile device to calculate the total distance for the trip after the vehicle is turned off)
Regarding Claim 7, Higgs renders obvious the method of Claim 1, and Higgs further discloses one of:
(i) the first type of trip is a 'private' trip and the second type of trip is a 'business’ trip; or
(ii) the first type of trip is a 'business' trip and the second type of trip is a 'private' trip. (if for example the time window is the time duration the vehicle is ‘On’ during user-specified work hours, then the first type of trip is a ‘business’ trip and the second type of trip is a ‘private’ trip, “if the user takes a trip during the set of working hours, then the trip may be categorized as a business trip. Accordingly, when the mobile device 102 connects to the vehicle 114 during the set of working hours, any mileages tracked during that time may be stored as part of the business trip data 120A. On the other hand, if the user takes a trip outside the set of working hours, then the trip may be categorized as a personal trip. As such, mileages tracked during times outside the set of working hours may be stored as part of the personal trip data 120B”, Column 4 Line 61 to Column 5 Line 3)
Regarding Claim 8, Higgs renders obvious the method of Claim 1, and Higgs further discloses that the time window is of a fixed length, and is defined according to one of:
(“the mobile device 102 may simply track mileages for each trip and then allow the user to specify the type of trip at a later time. For example, the user may manually categorize each stored trip at the end of each day”, Column 5 Lines 37-40, “the mobile device 102 may automatically submit the trip data 120A-120C at the end of each day. Once data for a trip is submitted, the mobile device 102 may delete the trip from the memory 106. In some embodiments, the mobile device 102 may retain the trip in the memory 106 even after submission. However, the user can no longer edit any submitted trip”, Column 6 Lines 41-47, wherein the fixed time window is the time from the user turning on the vehicle until the end of the day); or
(ii) the time window extends for a predetermined fixed period of time before (“the user may define a trip to be a business trip before the mobile device 102 is connected to the vehicle 114”, Column 5 Lines 33-35) and after the time at which the ignition 'on’ state is determined (the time remaining until the end of the day, as cited to above with regards to (i)).
Regarding Claim 9, Higgs renders obvious the method of Claim 1, and Higgs further discloses that the time window is of a variable length, starting based on the time at which the ignition 'on' state is determined, and ending when the vehicle begins to move (“the user may specify the type of trip before mileage tracking begins for each trip”, Column 5 Lines 31-33, “the vehicle 114 may travel negligible distances between some successive pinged signals. As such, some of these pinged signals may not be stored as part of the trip data 120 if the mobile device 102 determines that the distance traveled between some of these pinged signals is zero”, Column 4 Lines 37-42, wherein the variable time window is the time period from when the user turns the vehicle on to when the distance between “pings” is no .
Regarding Claim 10, Higgs renders obvious the method of Claim 1, and Higgs further discloses that the time window is defined each time the ignition 'on' state is detected (depending on user preference settings, such as the day of week or whether or not it’s a holiday, “Of course, the set of trip categorization rules may be adjusted according to any desired user preferences or requirements (e.g., multiple sets of working hours in a day, specific time periods for personal trips, weekends and holidays, etc.)”, Column 5 Lines 12-15).
Regarding Claim 12, Higgs renders obvious the method of Claim 1, and Higgs further discloses providing an indication to the user using one or more output devices of the wireless communication device, wherein the indication indicates to the user at least one of: (i) some or all of the time window during which input data can be received to assign a first type of trip; and/or (ii) the type of a current trip. (see for example, Figs. 2B wherein the display shows B for ‘business’ trip)
Regarding Claim 13, Higgs renders obvious the method of Claim 1, and Higgs further discloses that when input data is received during a trip of the second type, ending the trip and starting a new trip that is assigned the first type (“the user may issue a command (e.g., a button press, a voice command, etc.) via the user interface 108, to indicate that the current business trip is to be split into a new personal trip. Upon receiving the command, the mobile device 102 may terminate mileage tracking on the current business trip by saving all the tracked mileages so far as part of the business trip data 120A. The mobile device 102 may then commence mileage tracking on the new personal trip by saving all ensuing tracked mileages as part of the personal trip data 120B”, Column 5 Lines 21-30).
Regarding Claim 14, Higgs renders obvious the method of Claim 1, and Higgs further discloses that the wireless communication device is arranged to determine data indicative of the distance travelled by the vehicle during a trip (“to track and record driving mileages incurred for a trip”, Abstract), and to transmit the determined data to the remote device (“the mobile .
Regarding Claim 16, Higgs renders obvious the method of Claim 1, and Higgs further discloses that the remote device comprises a server of a telematics service provider (“system 400 may also implement the application 418 on remote computing devices 430 and 432. The remote computing devices 430 and 432 may communicate with the computing device 401 over an Ethernet link 434. In some embodiments, the application 418 may be retrieved by the computing device 401 from a cloud computing server 436 via the Internet 438. When using the cloud computing server 436, the retrieved application 418 may be programmatically linked with the computing device 401. The application 418 may be a Java.RTM. applet executing within a Java.RTM. Virtual Machine (JVM) environment resident in the computing device 401 or the remote computing devices 430, 432. The application 418 may also be "plug-ins" adapted to execute in a web-browser located on the computing devices 401, 430, and 432. Further, the application 418 may be adapted to execute in a web-browser using JavaScript. In some embodiments, the application 418 may communicate with a backend component 440 such as the external database 122 via the Internet 438. The system 400 may include but is not limited to any combination of a LAN, a MAN, a WAN, a mobile, a wired or wireless network, a private network, or a virtual private network. Moreover, while only two remote computing devices 430 and 432 are .  While Higgs does not specifically state that the remote device (such as one or more remote computing devices, client computers, backend component, server, etc. as cited to above) is specifically of a telematics service provider, one of ordinary skill in the art at the time of filing would find this obvious in view of Higgs’ extensive but open-ended list of options for communication between any number of these remote devices, since a server of a telematics service provider would certainly be an obvious example of a remote device that might want to make use of the trip data collected (as would a server of the IRS, an insurance company, a company that owed a fleet of corporate vehicles, etc.).  Office further takes Official Notice that utilizing a server of a telematics service provider as a remote device (i.e. that metadata is compiled and analyzed at) is certainly old and well known in the art.
Claim 3 is rejected under 35 USC 103 as being unpatentable/obvious over Higgs in view of Tieman (US 2016/0350984, filed 28 Jun 16).
Regarding Claim 3, Higgs renders obvious the method of Claim 1, but Higgs remains silent in, but instead Tieman teaches that said wireless communication device comprises a connector installable into an on-board diagnostics (OBD) port of the vehicle, and wherein said determining an ignition 'on' state comprises detecting when a voltage at the connector exceeds a predetermined threshold (“With reference to FIG. 15A and FIG. 15B, an OBD module comprises one or more radio frequency (RF) transceiver modules for short, medium and long-range communication with mobile devices either directly or via cellular links to the internet which extends the communication path to those mobile devices and to other services on the internet. A short-range RF connection to a mobile device may include a Bluetooth, Wi-Fi or an equivalent short-range RF module for linking to a mobile device, thus permitting the use of phone features such as hands-free calling, wireless audio/video streaming and navigation system outputs to the radio/infotainment system…the ODB module may include automatically detecting a vehicle start and stop using battery voltage from, ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Higgs to enable the communication of voltage data from an OBD port of the vehicle as taught by Tieman, in order to enable the wireless communication device to know exactly when the vehicle turns on or off based on the variations in the detected voltage at the connector.
Claim 11 is rejected under 35 USC 103 as being unpatentable/obvious over Higgs in view of Callaghan (US 6856933, published 15 Feb 05, filed 2 Jun 02).
Regarding Claim 11, Higgs renders obvious the method of Claim 1, but Higgs remains silent in, but instead Callaghan teaches that the time window is defined only when the ignition 'on' state is detected when there is no active trip (“In operation, a driver would simply press the unlock pushbutton 32 labeled P if the trip on which the driver is about to embark is personal or press the unlock pushbutton labeled B if the trip is for business purposes”, Column 4 Lines 25-28, “In the event that neither the first nor the second unlock signal is received prior to detection that the vehicle ignition ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Higgs to only define the time window when the ignition is in the ‘on’ state and there is no active trip, as taught by Callaghan, in order to only distract the driver with the assign the trip type alert/alarm if it isn’t already clear as to which type of trip it is, and only for a short period of time before simply assigning a default trip type, since there is no need for the driver to make any selection if said selection would otherwise be the default trip type, and no driver would want a long dragged out alert/alarm if they know from the start of the alert/alarm that they want the trip type to be the default trip type (of either P or B).
Response to Arguments
Applicant's arguments filed 27 Aug 21 have been fully considered but they are not fully persuasive. With regards to the previously made Claim Objections and Claim Rejections under 35 USC 112, Applicant’s corrective amendments have enabled their withdrawal; however, a new 35 USC 112 rejection has been made in view of the amendments made to the claims.  Additionally, with regards to the previously made 35 USC 101 rejections, Applicant’s remarks have been found persuasive and thus these 
Regarding the previously made prior art rejections, Applicant’s respectfully submitted arguments first indicate that that the time window in Higgs is predefined and the ‘On’ state for the ignition falls within the predefined time window rather than defining the time window.  In rebuttal to this argument, Examiner firstly states that the claim does not require the time window be defined by the ‘On’ state for the ignition, only that the time window be defined based on a time at which the vehicle is determined to be in the ignition ‘On’ state, and since all trips made in said vehicle require the ignition to be ‘On’, then there are multitudes of possible time windows disclosed by Higgs that are all at least based on a time at which the vehicle is determined to be in the ignition ‘On’ state (i.e. the duration of each trip starting from when the vehicle turns on, the duration the vehicle is on until the vehicle is turned off, the duration the vehicle is on until the vehicle’s position stops moving, the duration the vehicle is on until the user submits trip information, the duration the vehicle is on until the end of each day if the trip information is automatically sent at that time, the duration of each trip starting from when the vehicle turns on until trip categorization rules swap between pre-entered working/non-working hours, the duration of each trip (which requires the vehicle to be ‘On’) as determined by a user and/or automatically by the system, etc.).  Secondly, Higgs clearly discloses that trip starts and trip stops are determined to be when the user turns on the vehicle and turns off the vehicle, respectively, and that time duration of the trip is calculated (to be displayed in the user interface 202) (“a trip starts when the user turns on the vehicle 114, and finishes when the user shuts off the vehicle 114. Accordingly, once the user turns on the vehicle 114, the communication unit 110 of the mobile device 102 may communicate over the wireless link 116 with the on-board communication unit 118 to identify and connect to the vehicle 114 by using, for example, Bluetooth”, Column 4 Lines 5-13, “For each trip, the total mileage incurred along with the date of the trip and the time duration of the trip are also displayed in the user ).  So there are many different possible time windows within Higgs, and this time window does not have to necessarily be a time window that demarcates normal working hours from non-normal working hours for the purposes of helping to classify the trip as ‘business’ or ‘personal’ (as appears to be what Applicant’s arguments are implying); the time window may certainly be a time window of when the vehicle is simply ‘On’ (and that time window that the vehicle is simply ‘On’ may actually define multiple trips if/when the user chooses to “split” up the trip into multiple components (“During the current trip, the method 300 may receive inputs from the user to split the current trip (block 310). Splitting the current trip entails that the method 300 ends mileage tracking on the current trip and assigns a different trip type to a new trip…For example, the user may wish to take a detour trip for personal reasons. As such, the method 300 may receive an input from the user indicating that the current business trip is to be split into a new personal trip”, Column 7 Lines 52-60)).
Also regarding the previously made prior art rejections, Applicant’s respectfully submitted arguments also indicate that the step of “periodically transmitting a position of the vehicle during a trip to the remote device when the trip is not assigned as a ‘private’ trip” allegedly means that a position of the vehicle is not made available when a trip is assigned as a ‘private’ trip but is otherwise periodically transmitted.  Examiner rebuts this argument by stating that the claim limitations in question here are not the same as the Applicant’s arguments attest.  Under Broadest Reasonable Interpretation (BRI), when a trip is not assigned as a ‘private’ trip it may be because the trip is instead assigned as a ‘business’ trip, and if the trip is instead assigned as a ‘business’ trip, then these limitations may under BRI be perceived to mean “periodically transmitting a position of the vehicle during a trip to the remote device when the trip is assigned as a ‘business’ trip”, which is certainly disclosed by Higgs (“the location aware unit 112 in the mobile device 102 may transmit “ping” signals periodically (e.g., every few seconds) to locate the position of the mobile device 102 and hence the position of the vehicle 114 that is connected to the mobile device 102. Each pinged signal is logged and stored in the memory 106 as trip data 120”, Column 4 Lines 16-22, “the method 300 may receive an input from the user ).  In other words, the Examiner holds that this limitation is not the same as specifically excluding any transmission a position of the vehicle to the remote device during a ‘private’ trip while at the same time specifically requiring the periodic transmission of the position of the vehicle to the remote device during a ‘business’ trip (or other type of trip).  Further, Examiner points out that there is no patentable distinction between a ‘personal’ trip (as per Higgs) versus a ‘private’ trip (as per the claims), since there are zero limitations in any of these claims that actually define a ‘private’ trip (or a ‘business’ trip), and under BRI one could even argue that any trip made in a privately owned vehicle is a ‘private’ trip, and such a ‘private’ trip could also be a ‘business’ trip at the same time if said privately owned vehicle is taken on a trip to the owner’s place of employment (or to any business for that matter).  Examiner suggests incorporating limitations into the claims that define what constitutes a ‘private’ trip vs. what constitutes a ‘business’ trip, whether or not there are additional possible trip categories beside those two, whether or not there can be any overlap between them, etc.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
normally be reached between 1000-1700hrs, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663